DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-29-20 has been entered.
 
Response to the applicant’s arguments 
The amendments are entered. The previous rejection is not overcome.  
Claim 1 is amended to recite “an inertial sensor”. 
Saitta teaches “an inertial sensor”.  See inertial guidance unit 112 in FIG. 1.  See also the abstract. (See paragraph 15,  16 and 21-23, and 14 and claim 56 and FIG. 3 where the map features of the building are recorded in a virtual mapping using the device 102 and the device 103 and the location of the walls and the doors is provided to the tracking module 103 to provide the combined venue feature based on the sensor data of an acoustic sensor and the inertial sensor of the two different devices 102, 101)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Saitta with the disclosure of Vartanian since Saitta teaches that using both acceleration, and gyroscopic traces to measure the movement of the user. By tracing the movements, and by using the ultrasonic energy for scanning this data may be merged. The movement data and the room data of obstructions can be merged. The data that is merged together forms a virtual building map of nodes and can be provided to the firefighters. The mapping may include a virtual map of a building with features of the virtual map that can be shared among other uses for increased safety particularly in an ad hoc fashion when responding to an unknown location. See paragraphs 18-21 of Saitta and claims 1-5.
Additionally, using an ultrasonic sensor device or an inertial sensor to determine a path of the tracking device is a simple substitution of known elements according to their established functions.  See MPEP sec. 2143.  B.    Simple Substitution of One Known Element for Another To Obtain Predictable Results
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:   (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

Example 1:
The claimed invention in In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) was directed to a method for decaffeinating coffee or tea. The prior art (Pagliaro) method produced a decaffeinated vegetable material and trapped the caffeine in a fatty material (such as oil). The caffeine was then removed from the fatty material by an aqueous extraction process. Applicant (Fout) substituted an evaporative distillation step for the aqueous extraction step. The prior art (Waterman) suspended coffee in oil and then directly distilled the caffeine through the oil. The court found that "[b]ecause both Pagliaro and Waterman teach a method for separating caffeine from oil, it would have been prima facie obvious to substitute one method for the other. Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious."Id. at 301, 213 USPQ at 536.

 
Example 3:
The fact pattern in Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004) is set forth above in Example 2 in subsection A.

The prior art showed differing load-bearing members and differing means of attaching the foundation to the member. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the metal bracket taught in Gregory for Fuller's concrete haunch for the predictable result of transferring the load.

Example 4:
The claimed invention in Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007), was a pocket insert for a bound book made by gluing a base sheet and a pocket sheet of paper together to form a continuous two-ply seam defining a closed pocket. The prior art (Wyant) disclosed at least one pocket formed by folding a single sheet and securing the folder portions along the inside margins using any convenient bonding method. The prior art (Wyant) did not disclose bonding the sheets to form a continuous two-ply seam. The prior art (Dick) disclosed a pocket that is made by stitching or otherwise securing two sheets along three of its four edges to define a closed pocket with an opening along its fourth edge.

In considering the teachings of Wyant and Dick, the Board "found that (1) each of the claimed elements is found within the scope and content of the prior art; (2) one of ordinary skill in the art could have combined the elements as claimed by methods known at the time the invention was made; and (3) one of ordinary skill in the art would have recognized at the time the invention was made that the capabilities or functions of the combination were predictable." Citing KSR, the Board concluded that "[t]he substitution of the continuous, two-ply seam of Dick for the folded seam of Wyant thus is no more than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. 
    PNG
    media_image1.png
    876
    706
    media_image1.png
    Greyscale

Here using an ultrasonic sensor (discloses in Saitta as element 111) to obtain data about the distance from the sensor to the walls or openings is known in the art.  Saitta also discloses using an inertial sensor 112 to create the feature map that is an inferred map.   Applicant is now using only the inertial sensor in claim 1 and the other independent claims and not using the ultrasonic transducer 111.  
Inertial sensors to determine a tracking of a user’s movements to provide a map of where the user walks to determine where the walls are and where the openings of the floor plan also is known and expressly discloses in Saitta in block 206-211 to create a virtual map that is transmitted to a server in 210.  Saita discloses using both type of sensors 201-212.  
Thus Saitta using 1. An ultrasonic sensor and 2. An inertial sensor. 
The applicant is not using the 1. Ultrasonic sensor but uses the 2. inertial sensor in claim 1 and the independent claims.  
Using an inertial sensor instead of (or to replace) an ultrasonic sensor to obtain the same measurement or a distance where the user walks to determine a path and an opening in the floor plan is a predictable substitution and only involves routine skill in the art.  A finding of equivalence is a determination of fact. Proof can be made in any form; through the testimony of experts or others versed in the technology; by documents, including texts and treatises; and, of course, by the disclosure of the prior art. Like any other issue of fact, final determination requires a balancing of credibility, persuasiveness and weight of evidence.  See PTAB decision (SN 13/480,053). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-6 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent No.: US8284100 B2 to Vartanian et al. that published on 10/9/12 which is prior to the effective filing date of 3/14/2013 (hereinafter “Vartanian”) in view of International Patent Pub. No.: WO 2011144966 Al to Wirola et al. that published on 11/24/2011 and in view of U.S. Patent Application Pub. No.: US 2005/0289162A1 to Saitta.

    PNG
    media_image2.png
    680
    832
    media_image2.png
    Greyscale

1.    A method for generating a venue map comprising:
receiving sensor data from a tracked computing device within a venue;  (see claim 1); (see Figure 4 and Col. 8, line 63 to Col. 9, line 15) (see FIG. 2 and Col. 5, line 35 to Col. 6, line 16)

    PNG
    media_image3.png
    615
    828
    media_image3.png
    Greyscale

estimating a location of the device within the venue based on the sensor data;  (See col. 1 and Col. 5, line 35 to line 49) (see


determining path data indicative of the device’s location over time within the venue; (see FIG 4 and Col. 8, line 63 to Col 9, line 15) (see FIG. 2 and Col 5, line 35 to Col . 6, line 16)

inferring one or more venue features based on at least one of the path data and the sensor data;   (see col. 1 and Col. 5, line 35 to line 49) (see
FIG. 1 and Col. 3, line 19 to Col 4, line 4)

    PNG
    media_image4.png
    716
    1007
    media_image4.png
    Greyscale

The primary reference to Vartanian is silent but Wirolata teaches “…generating a venue map based on the one or more inferred venue features,  (see venue map in FIG. 4 and the location of the walls and doors on the floor)
wherein the venue map represents a spatial distribution between the one or more features and an estimated location of each feature; and  (see paragraph 33-35)
combining at least a portion of the venue map with one or more portions of a second venue map generated from a second tracked computing device within the venue to create a collaborative venue map”. (Fingerprint data can be stored and then assembled into a representation of a larger area (e.g., into a physically-constrained radio map. FIG. 7 discloses an example of a floor plan being generated based on individual extended fingerprints. The mapping system may retrieve extended fingerprints from various sources (e.g., user apparatuses, building cameras, etc.) (See paragraph 45-50).
Further using a second tracked computing device to combine with a first to generate a map and to create a collaborative map is claims 1-27 is a mere duplication of parts absent unexpected benefits and only involves routine skill in the art and has no patentable significance.  See MPEP sec. 2144.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

It would have been obvious to combine the disclosure of Vartanian and the teachings of Wirola at time the invention was made to provide sensor information to the server of the different positional estimates for merging. This merging may provide a method to resolve the differences in different positional elements in the maps from different users or to confirm the same to have a more accurate point cloud that includes redundant measurements and also measurements that may be different which may be discarded. For example, if one measuring device is always incorrect then that measuring device may be discarded while more accurate devices may be weighted more. This may result in a more accurate positioning  
    PNG
    media_image5.png
    442
    804
    media_image5.png
    Greyscale

Claims 1, 11 and 19 are amended to recite and Vartanian discloses  “…matching at least one inferred venue feature with sensor data from a first sensor: (see claim 1 and where an object can be measured distance in room 1 and to room 2 and provide this to the servers 414 using an accelerometer and gyroscope and a mobile device)
….
    PNG
    media_image6.png
    511
    699
    media_image6.png
    Greyscale

Claim 1 is amended to recite and Vartanian is silent but Saitta teaches “… combining at least a portion of the venue map with one or more portions of a second venue map generated from a second tracked computing device within the venue,  (see inertial unit sensor 112 that is provided to the communication module 103 for building the mapping features) wherein the second venue map includes at least one second inferred venue feature matched to sensor data from the first sensor, to create a collaborative venue map,  (see FIG. 2, block 209) wherein the collaborative venue map combines the at least one inferred venue feature with the at least one second inferred venue feature based on the sensor data from the first sensor”. (See paragraph 15,  16 and 21-23, and 14 and claim 56 and FIG. 3 where the map features of the building are recorded in a virtual mapping using the device 102 
 	
    PNG
    media_image7.png
    568
    852
    media_image7.png
    Greyscale
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Saitta with the disclosure of Vartanian since Saitta teaches that using both acceleration, and gyroscopic traces to measure the movement of the user. By tracing the movements, and by using the ultrasonic energy for scanning this data may be merged. The movement data and the room data of obstructions can be merged. The data that is merged together forms a virtual building map of nodes and can be provided to the firefighters. The mapping may include a virtual map of a building with features of the virtual map that can be shared among other uses for increased safety 
Claim 1 is amended to recite “an inertial sensor”. 
Saitta teaches “an inertial sensor”.  See inertial guidance unit 112 in FIG. 1.  See also the abstract. (See paragraph 15,  16 and 21-23, and 14 and claim 56 and FIG. 3 where the map features of the building are recorded in a virtual mapping using the device 102 and the device 103 and the location of the walls and the doors is provided to the tracking module 103 to provide the combined venue feature based on the sensor data of an acoustic sensor and the inertial sensor of the two different devices 102, 101)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Saitta with the disclosure of Vartanian since Saitta teaches that using both acceleration, and gyroscopic traces to measure the movement of the user. By tracing the movements, and by using the ultrasonic energy for scanning this data may be merged. The movement data and the room data of obstructions can be merged. The data that is merged together forms a virtual building map of nodes and can be provided to the firefighters. The mapping may include a virtual map of a building with features of the virtual map that can be shared among other uses for increased safety particularly in an ad hoc fashion when responding to an unknown location. See paragraphs 18-21 of Saitta and claims 1-5.
Additionally, using an ultrasonic sensor device or an inertial sensor to determine a path of the tracking device is a simple substitution of known elements according to their established functions.  See MPEP sec. 2143.  
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:   (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

Example 1:
The claimed invention in In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) was directed to a method for decaffeinating coffee or tea. The prior art (Pagliaro) method produced a decaffeinated vegetable material and trapped the caffeine in a fatty material (such as oil). The caffeine was then removed from the fatty material by an aqueous extraction process. Applicant (Fout) substituted an evaporative distillation step for the aqueous extraction step. The prior art (Waterman) suspended coffee in oil and then directly distilled the caffeine through the oil. The court found that "[b]ecause both Pagliaro and Waterman teach a method for separating caffeine from oil, it would have been prima facie obvious to substitute one method for the other. Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious."Id. at 301, 213 USPQ at 536.

 
Example 3:
The fact pattern in Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004) is set forth above in Example 2 in subsection A.

The prior art showed differing load-bearing members and differing means of attaching the foundation to the member. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the metal 

Example 4:
The claimed invention in Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007), was a pocket insert for a bound book made by gluing a base sheet and a pocket sheet of paper together to form a continuous two-ply seam defining a closed pocket. The prior art (Wyant) disclosed at least one pocket formed by folding a single sheet and securing the folder portions along the inside margins using any convenient bonding method. The prior art (Wyant) did not disclose bonding the sheets to form a continuous two-ply seam. The prior art (Dick) disclosed a pocket that is made by stitching or otherwise securing two sheets along three of its four edges to define a closed pocket with an opening along its fourth edge.

In considering the teachings of Wyant and Dick, the Board "found that (1) each of the claimed elements is found within the scope and content of the prior art; (2) one of ordinary skill in the art could have combined the nt thus is no more than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. 
    PNG
    media_image1.png
    876
    706
    media_image1.png
    Greyscale


Inertial sensors to determine a tracking of a user’s movements to provide a map of where the user walks to determine where the walls are and where the openings of the floor plan also is known and expressly discloses in Saitta in block 206-211 to create a virtual map that is transmitted to a server in 210.  Saita discloses using both type of sensors 201-212.  
Thus Saitta using 1. An ultrasonic sensor and 2. An inertial sensor. 
The applicant is not using the 1. Ultrasonic sensor but uses the 2. inertial sensor in claim 1 and the independent claims.  
Using an inertial sensor instead of (or to replace) an ultrasonic sensor to obtain the same measurement or a distance where the user walks to determine a path and an opening in the floor plan is a predictable substitution and only involves routine skill in the art.  A finding of equivalence is a determination of fact. Proof can be made in any form; through the testimony of experts or others versed in the technology; by documents, including texts and treatises; and, of course, by the disclosure of the prior art. Like any other issue of fact, final determination requires a balancing of credibility, persuasiveness and weight of evidence.  See PTAB decision (SN 13/480,053). 



    PNG
    media_image4.png
    716
    1007
    media_image4.png
    Greyscale

The primary reference to Vartanian is silent but Wirola teaches “2.    The method of claim 1, further comprising:
overlaying a visual representation of the path data on the collaborative venue map”.  (see paragraph 33-35; 45 to 50 and FIG. 4 where the path where the hallways are located and where the doors are located is shown in a two dimensional map);
It would have been obvious to combine the disclosure of Vartanian and the teachings of Wirola at time the invention was made to provide 

The primary reference to Vartanian is silent but Wirola teaches “3.    The method of claim 1, wherein the spatial distribution between the one or more features and an estimated location of each feature is two-dimensional or three-dimensional. (see paragraph 33-35; 45 to 50 and FIG. 4 where the path where the hallways are located and where the doors are located is shown in a two dimensional map);
It would have been obvious to combine the disclosure of Vartanian and the teachings of Wirola at time the invention was made to provide sensor information to the server of the different positional estimates for 

The primary reference to Vartanian is silent but Wirola teaches “4.    The method of claim 1, wherein the tracked computing device is one or more of a computer, a navigation unit, and a mobile phone.  (see paragraph 21)”. 
It would have been obvious to combine the disclosure of Vartanian and the teachings of Wirola at time the invention was made to provide sensor information to the server of the different positional estimates for merging. This merging may provide a method to resolve the differences in different positional elements in the maps from different users or to confirm the same to have a more accurate point cloud that includes redundant 

The primary reference to Vartanian is silent but Wirola teaches “5.    The method of claim 1, wherein the venue is a building”.  (See paragraph 33);
It would have been obvious to combine the disclosure of Vartanian and the teachings of Wirola at time the invention was made to provide sensor information to the server of the different positional estimates for merging. This merging may provide a method to resolve the differences in different positional elements in the maps from different users or to confirm the same to have a more accurate point cloud that includes redundant measurements and also measurements that may be different which may be discarded. For example, if one measuring device is always incorrect then that measuring device may be discarded while more accurate devices 

The primary reference to Vartanian is silent but Wirola teaches “6.    The method of claim 5, wherein the inferred features are one or more of a hallway, a room, a partition, a stairwell, an escalator, an entrance, an exit, and an elevator.  (See Fig.4 where a door way exit and entrance is shown as an inferred feature)”. 
It would have been obvious to combine the disclosure of Vartanian and the teachings of Wirola at time the invention was made to provide sensor information to the server of the different positional estimates for merging. This merging may provide a method to resolve the differences in different positional elements in the maps from different users or to confirm the same to have a more accurate point cloud that includes redundant measurements and also measurements that may be different which may be discarded. For example, if one measuring device is always incorrect then that measuring device may be discarded while more accurate devices may be weighted more. This may result in a more accurate positioning system for navigation. See paragraphs 42 to 45 of Wirola.
Claim 8 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent No.: US8284100 B2 to Vartanian et al. that published on 10/9/12 which is prior to the effective filing date of 3/14/2013 (hereinafter “Vartanian”) in view of International Patent Pub. No.: WO 2011144966 Al to Wirola et al. that published on 11/24/2011 and in further in view of United States Pub. Patent Application No.: US 20050289162 Al to Saitta (hereinafter “Saitta”).
Claim 7 is cancelled. 
The primary reference to Vartanian is silent but Saitta teaches “7.    The method of claim 1, wherein the sensor data comprises one or more of inertial sensor data, pressure sensor data, magnetic field data, GPS data, acoustic sensor data, and radiofrequency information.  (See paragraphs 23 to 24 where the inertial sensor and the acoustic sensors are used to provide mid-course corrections to provide the virtual map of the building; see FIG. 2 where the acoustic data is collected first and then a period of time later in the flow chart at block 208 both inertial and acoustic sensors are compared and revisited).

The primary reference to Vartanian is silent but Saitta teaches “8.    The method of claim 1, further comprising:
updating the venue map based on one or more of a subsequently inferred feature, a user correction, known venue information, contextual information, sensor data from additional tracked computing devices within the venue, and a portion of a venue map generated from additional tracked computing devices within the venue. ”. (See paragraphs 23 to 24 where the inertial sensor and the 
if would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Saitta with the disclosure of Vartanian since Saitta teaches that using both acceleration, and gyroscopic traces to measure the movement of the user. By tracing the movements, and by using the ultrasonic energy for scanning this data may be merged. The movement data and the room data of obstructions can be merged. The data that is merged together forms a virtual building map of nodes and can be provided to the firefighters. The mapping may Include a virtual map of a building with features of the virtual map that can be shared among other uses for increased safety particularly in an ad hoc fashion when responding to an unknown location. See paragraphs 18-21 of Saitta and claims 1-5.
Claim 9 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent No.: US8284100 B2 to Vartanian et al. that published on 10/9/12 which is prior to the effective filing date of 3/14/2013 (hereinafter “Vartanian”) in view of International Patent Pub. No.: WO 2011144966 Al to Wirola et al. that published on 11/24/2011 and in further in view of United States Pub. Patent Application No.: US 20050289162 Al to Saitta (hereinafter “Saitta”) and in further in view of United States Patent Application Pub. No.: US 2005/0283699 A1 to Nomura et al. that was field in 2004.

The primary reference to Vartanian is silent but Nomura teaches “9.    The method of claim 8, wherein the user correction is entered though a user interface on the computing device”.  (see paragraph 59 whereby a map error 8 can be used and input via element 8 to the apparatus 9 to correct the map information; This can be using a mobile device 8 input);
It would have been obvious to combine the disclosure of Vartanian and the teachings of Nomura at time the invention was made since Nomura teaches that a mobile device and user can determine if there is an error in the map information.  See block s503.  Then using the mobile device the map can be corrected at a server level.  See block s509.   This may result in a more accurate positioning system for navigation that is cheaper to update using a mobile device and server communication path. See paragraphs 1-11 of Nomura.

Claim 10 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent No.: US8284100 B2 to Vartanian et al. that published on 10/9/12 which is prior to the effective filing date of 3/14/2013 (hereinafter “Vartanian”) in view of International Patent Pub. No.: WO 2011144966 Al to Wirola et al. that published on 11/24/2011 and in further in view of United States Patent Application Pub. No.: US 2005/0283699 A1 to Nomura et al. that was field in 2004 and in view of Saitta. 
    PNG
    media_image8.png
    488
    453
    media_image8.png
    Greyscale

The primary reference to Vartanian is silent but Nomura teaches “10.    The method of claim 1, further comprising:
storing the venue map in a database managed by a server in network communication with the tracked computing device”. (See Fig. 1 and sever 9 where the server includes a map storage means 13 and that 
It would have been obvious to combine the disclosure of Vartanian and the teachings of Nomura at time the invention was made since Nomura teaches that a mobile device and user can determine if there is an error in the map information.  See block s503.  Then using the mobile device the map can be corrected at a server level.  See block s509.   This may result in a more accurate positioning system for navigation that is cheaper to update using a mobile device and server communication path. See paragraphs 1-11 of Nomura.

Claims 11 and  19 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent No.: US8284100 B2 to Vartanian et al. that published on 10/9/12 which is prior to the effective filing date of 3/14/2013 (hereinafter “Vartanian”) in view of International Patent Pub. No.: WO 2011144966 Al to Wirola et al. that published on 11/24/2011 and in view of Saitta.
Claim 11 is amended to recite “an inertial sensor”. 
Saitta teaches “an inertial sensor”.  See inertial guidance unit 112 in FIG. 1.  See also the abstract. (See paragraph 15,  16 and 21-23, and 14 and claim 56 and FIG. 3 where the map features of the building are recorded in a virtual mapping using the device 102 and the device 103 and the location of the walls and the doors is provided to the tracking module 103 to provide the combined venue feature based on the sensor data of an acoustic sensor and the inertial sensor of the two different devices 102, 101)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Saitta with the disclosure of Vartanian since Saitta teaches that using both acceleration, and gyroscopic traces to measure the movement of the user. By tracing the movements, and by using the ultrasonic energy for scanning this data may be merged. The movement data and the room data of obstructions can be merged. The data that is merged together forms a virtual building map of nodes and can be provided to the firefighters. The mapping may include a virtual map of a building with features of the virtual map that can be shared among other uses for increased safety particularly in an ad hoc fashion when responding to an unknown location. See paragraphs 18-21 of Saitta and claims 1-5.
Additionally, using an ultrasonic sensor device or an inertial sensor to determine a path of the tracking device is a simple substitution of known elements according to their established functions.  See MPEP sec. 2143.  B.    Simple Substitution of One Known Element for Another To Obtain Predictable Results
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:   (1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; (2) a finding that the substituted components and their functions were known in the art; (3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.

Example 1:
The claimed invention in In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) was directed to a method for decaffeinating coffee or tea. The prior art (Pagliaro) method produced a decaffeinated vegetable material and trapped the caffeine in a fatty material (such as oil). The caffeine was then removed from the fatty material by an aqueous extraction process. Applicant (Fout) substituted an evaporative distillation step for the aqueous extraction step. The prior art (Waterman) suspended coffee in oil and then directly distilled the caffeine through the oil. The court found that "[b]ecause both Pagliaro and Waterman teach a method for separating caffeine from oil, it would have been prima facie obvious to substitute one method for the other. Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious."Id. at 301, 213 USPQ at 536.

 
Example 3:
The fact pattern in Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004) is set forth above in Example 2 in subsection A.

The prior art showed differing load-bearing members and differing means of attaching the foundation to the member. Therefore, it would have been obvious to one of ordinary skill in the art to substitute the metal bracket taught in Gregory for Fuller's concrete haunch for the predictable result of transferring the load.

Example 4:
The claimed invention in Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007), was a pocket insert for a bound book made by gluing a base sheet and a pocket sheet of paper together to form a continuous two-ply seam defining a closed pocket. The prior art (Wyant) disclosed at least one pocket formed by folding a single sheet and securing the folder portions along the inside margins using any convenient bonding method. The prior art (Wyant) did not disclose bonding the sheets to form a continuous two-ply seam. The prior art (Dick) disclosed a pocket that is made by stitching or otherwise securing two sheets along three of its four edges to define a closed pocket with an opening along its fourth edge.

In considering the teachings of Wyant and Dick, the Board "found that (1) each of the claimed elements is found within the scope and content of the prior art; (2) one of ordinary skill in the art could have combined the elements as claimed by methods known at the time the invention was made; and (3) one of ordinary skill in the art would have recognized at the time the invention was made that the capabilities or functions of the combination were predictable." Citing KSR, the Board concluded that "[t]he substitution of the continuous, two-ply seam of Dick for the folded seam of Wyant thus is no more than the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. 
    PNG
    media_image1.png
    876
    706
    media_image1.png
    Greyscale

Here using an ultrasonic sensor (discloses in Saitta as element 111) to obtain data about the distance from the sensor to the walls or openings is known in the art.  Saitta also discloses using an inertial sensor 112 to create the feature map that is an inferred map.   Applicant is now using only the inertial sensor in claim 1 and the other independent claims and not using the ultrasonic transducer 111.  
Inertial sensors to determine a tracking of a user’s movements to provide a map of where the user walks to determine where the walls are and where the openings of the floor plan also is known and expressly discloses in Saitta in block 206-211 to create a virtual map that is transmitted to a server in 210.  Saita discloses using both type of sensors 201-212.  
Thus Saitta using 1. An ultrasonic sensor and 2. An inertial sensor. 
The applicant is not using the 1. Ultrasonic sensor but uses the 2. inertial sensor in claim 1 and the independent claims.  
Using an inertial sensor instead of (or to replace) an ultrasonic sensor to obtain the same measurement or a distance where the user walks to determine a path and an opening in the floor plan is a predictable substitution and only involves routine skill in the art.  A finding of equivalence is a determination of fact. Proof can be made in any form; through the testimony of experts or others versed in the technology; by documents, including texts and treatises; and, of course, by the disclosure of the prior art. Like any other issue of fact, final determination requires a balancing of credibility, persuasiveness and weight of evidence.  See PTAB decision (SN 13/480,053). 


 “…matching at least one inferred venue feature with sensor data from a first sensor: (see claim 1 and where an object can be measured distance in room 1 and to room 2 and provide this to the servers 414 using an accelerometer and gyroscope and a mobile device)
….
    PNG
    media_image6.png
    511
    699
    media_image6.png
    Greyscale

Claim 1 is amended to recite and Vartanian is silent but Saitta teaches “… combining at least a portion of the venue map with one or more portions of a second venue map generated from a second tracked computing device within the venue,  (see inertial unit sensor 112 that is provided to the communication module 103 for building the mapping features) wherein the second venue map includes at least one second inferred venue feature matched to sensor data from the first sensor, to create a collaborative venue map,  (see FIG. 2, block 209) wherein the collaborative venue map combines the at least one inferred venue feature with the at least one second inferred venue feature based on the sensor data from the first sensor”. (See paragraph 15,  16 and 21-23, and 14 and claim 56 and FIG. 3 where the map features of the building are recorded in a virtual mapping using the device 102 and the device 103 and the location of the walls and the doors is provided to the tracking module 103 to provide the combined venue feature based on the sensor data of an acoustic sensor and the inertial sensor of the two different devices 102, 101)
 	
    PNG
    media_image7.png
    568
    852
    media_image7.png
    Greyscale
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the teachings of Saitta with the disclosure of Vartanian since Saitta teaches that using both acceleration, and gyroscopic traces to measure the movement of the user. By tracing the 

In regard to claim 11 and 19, Vartanian discloses “11.    A system comprising: at least one processor;
at least one memory communicatively coupled to the at least one processor, 
the at least one memory bearing instructions that when executed on the processor cause the system to at least:

receive sensor data from a tracked computing device within a venue; (see claim 1); (see Figure 4 and Col. 8, line 63 to Col. 9, line 15) (see FIG. 2 and Col. 5, line 35 to Col. 6, line 16)
estimate a location of the device within the venue based on the sensor data;  (See col. 1 and Col. 5, line 35 to line 49) (see FIG. 1 and Col 3, line 19 to Col.. 4, line 4)

determine path data indicative of the device’s location over time within the venue; (see FIG 4 and Col. 8, line 63 to Col 9, line 15) (see FIG. 2 and Col 5, line 35 to Col . 6, line 16)
infer one or more venue features based on at least one of the path data and the sensor data; (see col. 1 and Col. 5, line 35 to line 49) (see
FIG. 1 and Col. 3, line 19 to Col 4, line 4)

    PNG
    media_image4.png
    716
    1007
    media_image4.png
    Greyscale

The primary reference to Vartanian is silent but Wirolata teaches “…generate a venue map based on the one or more inferred venue features, (see venue map in FIG. 4 and the location of the walls and doors on the floor)
wherein the venue map represents a spatial distribution between the one or more features and an estimated location of each feature; and
combine at least a portion of the venue map with one or more portions of a second venue map generated from a second tracked computing device within the venue to create a collaborative venue map. (Fingerprint data can be stored and then assembled into a representation of a larger area (e.g., into a physically-constrained radio map. FIG. 7 discloses an example of a floor plan being generated based on individual extended fingerprints. The mapping system may retrieve extended fingerprints from various sources (e.g., user apparatuses, building cameras, etc.) (See paragraph 45-50).
It would have been obvious to combine the disclosure of Vartanian and the teachings of Wirola at time the invention was made to provide sensor information to the server of the different positional estimates for merging. This merging may provide a method to resolve the differences in different positional elements in the maps from different users or to confirm the same to have a more accurate point cloud that includes redundant measurements and also measurements that may be different which may be discarded. For example, if one measuring device is always incorrect then that measuring device may be discarded while more accurate devices may be weighted more. This may result in a more accurate positioning system for navigation. See paragraphs 42 to 45 of Wirola.

 
Claim 12 and 20 are cancelled. 
Claims 13 and 21 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent No.: US8284100 B2 to Vartanian et al. that published on 10/9/12 which is prior to the effective filing date of 3/14/2013 (hereinafter “Vartanian”) in view of International Patent Pub. No.: WO 2011144966 Al to Wirola et al. that published on 11/24/2011 and in further in view of United States Pub. Patent Application No.: US 20050289162 Al to Saitta (hereinafter “Saitta”).

In regard to claim 13 and 21, The primary reference to Vartanian is silent but Wirola teaches “13.    The system of claim 12, wherein the radiofrequency information includes at least one of: a signal strength (see paragraph 7 where a sensed signal strength or a field strength information is used to map the area) and an angle of arrival of a signal from a Wi-Fi or Bluetooth system.  (See paragraph 50)”. 
It would have been obvious to combine the disclosure of Vartanian and the teachings of Wirola at time the invention was made to provide sensor information to the server of the different positional estimates for merging. This merging may provide a method to resolve the differences in different positional elements in the maps from different users or to confirm the same to have a more accurate point cloud that includes redundant measurements and also measurements that may be different which may be discarded. For example, if one measuring device is always incorrect then that measuring device may be discarded while more accurate devices 

Claims 14-17 and 22 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent No.: US8284100 B2 to Vartanian et al. that published on 10/9/12 which is prior to the effective filing date of 3/14/2013 (hereinafter “Vartanian”) in view of International Patent Pub. No.: WO 2011144966 Al to Wirola et al. that published on 11/24/2011 and in further in view of United States Patent Application Pub. No.: US 2005/0283699 A1 to Nomura et al. that was field in 2004 and in view of Saitta.

The primary reference to Vartanian is silent but Nomura teaches “14.    The system of claim 11, further comprising instructions that cause the system to at least:
receive additional venue information from a server; and  (see FIG. 1 where the sever 9 can include map error correction data in block 14 and in addition to the map error input by the mobile device 1)
update the collaborative venue map using the additional venue information. (See server 9 where the user device 1 and the user device input 10 and the server map error block 14 can correct the map 15; see paragraph 40-49, and 19-23)”. 
It would have been obvious to combine the disclosure of Vartanian and the teachings of Nomura at time the invention was made since Nomura teaches that a mobile device and user can determine if there is an error in the map information.  See block s503.  Then using the mobile device the map can be corrected at a server level.  See block s509.   This may result in a more accurate positioning system for navigation that is cheaper to update using a mobile device and server communication path. See paragraphs 1-11 of Nomura.

The primary reference to Vartanian is silent but Wirolata teaches “…15.    The system of claim 14, wherein the additional venue information comprises one or more of sensor data from additional tracked computing devices within the venue, known venue information, contextual information, and one or more portions of additional venue maps generated from at least one additional tracked computing device within the venue. (Fingerprint data can be stored and then assembled into a representation of a larger area (e.g., into a physically-constrained radio map. FIG. 7 discloses an example of a floor plan being generated based on individual extended fingerprints. The mapping system may retrieve extended fingerprints from various sources (e.g., user apparatuses, building cameras, etc.) (See paragraph 45-50).
It would have been obvious to combine the disclosure of Vartanian and the teachings of Wirola at time the invention was made to provide sensor information to the server of the different positional estimates for merging. This merging may provide a method to resolve the differences in different positional elements in the maps from different users or to confirm the same to have a more accurate point cloud that includes redundant measurements and also measurements that may be different which may be discarded. For example, if one measuring device is always incorrect then that measuring device may be discarded while more accurate devices may be weighted more. This may result in a more accurate positioning system for navigation. See paragraphs 42 to 45 of Wirola.

“16.    The system of claim 11, further comprising instructions that cause the system to at least:
update the collaborative venue map based on one or more of a subsequently inferred feature and a user correction ”.  (see paragraph 59 whereby a map error 8 can be used and input via element 8 to the apparatus 9 to correct the map information; This can be using a mobile device 8 input);
It would have been obvious to combine the disclosure of Vartanian and the teachings of Nomura at time the invention was made since Nomura teaches that a mobile device and user can determine if there is an error in the map information.  See block s503.  Then using the mobile device the map can be corrected at a server level.  See block s509.   This may result in a more accurate positioning system for navigation that is cheaper to update using a mobile device and server communication path. See paragraphs 1-11 of Nomura.

 “17.    The system of claim 16, wherein the subsequently inferred feature is one or more of a hallway, a room, a partition, a stairwell, an escalator, an entrance, an exit, and an elevator. (See Fig.4 where a door way exit and entrance is shown as an inferred feature)”. 
It would have been obvious to combine the disclosure of Vartanian and the teachings of Wirola at time the invention was made to provide sensor information to the server of the different positional estimates for merging. This merging may provide a method to resolve the differences in different positional elements in the maps from different users or to confirm the same to have a more accurate point cloud that includes redundant measurements and also measurements that may be different which may be discarded. For example, if one measuring device is always incorrect then that measuring device may be discarded while more accurate devices may be weighted more. This may result in a more accurate positioning system for navigation. See paragraphs 42 to 45 of Wirola.
Claim 18 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent No.: US8284100 B2 to Vartanian et al. that published on 10/9/12 which is prior to the effective filing date of 3/14/2013 (hereinafter “Vartanian”) in view of International Patent Pub. No.: WO 2011144966 Al to Wirola et al. that published on 11/24/2011 and in view of Saitta.
The primary reference to Vartanian is silent but Wirola teaches “…18.    The system of claim 11, further comprising instructions that cause the system to at least:
send the collaborative map to a server database managed by a server in network communication with one or more additional tracked computing devices within the venue. (Fingerprint data can be stored and then assembled into a representation of a larger area (e.g., into a physically-constrained radio map. FIG. 7 discloses an example of a floor plan being generated based on individual extended fingerprints. The mapping system may retrieve extended fingerprints from various sources (e.g., user apparatuses, building cameras, etc.) (See paragraph 45-50).
It would have been obvious to combine the disclosure of Vartanian and the teachings of Wirola at time the invention was made to provide sensor information to the server of the different positional estimates for merging. This merging may provide a method to resolve the differences in 
 Claim 23 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent No.: US8284100 B2 to Vartanian et al. that published on 10/9/12 which is prior to the effective filing date of 3/14/2013 (hereinafter “Vartanian”) in view of International Patent Pub. No.: WO 2011144966 Al to Wirola et al. that published on 11/24/2011 and in view of U.S. Patent Application Pub. No.: US 2012/0249372 A1 to Jovicic et al. and in view of Saitta.

    PNG
    media_image9.png
    638
    846
    media_image9.png
    Greyscale

The primary reference to Vartanian is silent but Jovicic et al. teaches “…23.    The computer readable storage medium of claim 19, wherein a time of discovery is associated with each inferred venue feature”. (see paragraph 61-70 where the first mobile device 110 and the second mobile device 112 and n mobile device 114 can determine an obstruction is located 116 and the fixed points 104, 108 and 106 and a peer to peer discovery signal is made between the two devices and the discovery time 
It would have been obvious to combine the disclosure of Vartanian and the teachings of Jovicic at time the invention was made since Jovicic et al. teaches that a mobile device can provide a peer to peer discovery signal.  The peer to peer discovery signal can provide that the two mobile devices communicate with one another and swap location information in block 220 and build a map 103.  A discovery of an obstruction 116 in the map 103 can be determined and this can also include when this was discovered for mobile indoor positioning determinations including where the other mobile devices are located 110-114. This is shared to the core node 102. This can provide more accuracy in that the indoor map may avoid extrapolated estimations that are old or incorrect.  See paragraphs 1-12 and paragraph 61-70 of Jovcic et al.

Claims 24-25 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent No.: US8284100 B2 to Vartanian et al. that published on 10/9/12 which is prior to the effective filing date of 3/14/2013 (hereinafter “Vartanian”) in view of International Patent Pub. No.: WO 2011144966 Al to Wirola et al. that published on 11/24/2011 and in view of Nomura and in view of Saitta. 
The primary reference to Vartanian is silent but Nomura teaches “24.    The computer readable storage medium of claim 19, further comprising instructions that cause the computing system to at least:
update the venue map based on one or more of: a subsequently inferred feature, a user correction, known venue information, contextual information, sensor data from additional tracked computing devices within the venue, and a portion of a venue map generated from additional tracked computing devices within the venue. (See Fig. 1 and sever 9 where the server includes a map storage means 13 and that can be corrected by the element 14 and stored on element 9 via a map data correcting means 15; see paragraph 50-59);
It would have been obvious to combine the disclosure of Vartanian and the teachings of Nomura at time the invention was made since Nomura teaches that a mobile device and user can determine if there is an error in the map information.  See block s503.  Then using the mobile device the 

The primary reference to Vartanian is silent but Wirola teaches “25.    The computer readable storage medium of claim 24, wherein the venue data comprises one or more of: sensor data, inferred venue features, location data, and venue maps. ”.  (See paragraph 33-35; 45 to 50 and FIG. 4 where the path where the hallways are located and where the doors are located is shown in a two dimensional map);
It would have been obvious to combine the disclosure of Vartanian and the teachings of Wirola at time the invention was made to provide sensor information to the server of the different positional estimates for merging. This merging may provide a method to resolve the differences in different positional elements in the maps from different users or to confirm the same to have a more accurate point cloud that includes redundant measurements and also measurements that may be different which may be discarded. For example, if one measuring device is always incorrect 
Claim 26 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent No.: US8284100 B2 to Vartanian et al. that published on 10/9/12 which is prior to the effective filing date of 3/14/2013 (hereinafter “Vartanian”) in view of International Patent Pub. No.: WO 2011144966 Al to Wirola et al. that published on 11/24/2011 and in view of Saitta. 
The primary reference to Vartanian is silent but Wirola teaches “26.    The computer readable storage medium of claim 19, further comprising instructions that cause the computing system to at least:
overlay a visual representation of the path data on the collaborative venue map.  (See FIG. 4 where a user location with the mobile phone is provided over time in FIG. 4 with the user being in a hallway of FIG. 4 on the map; see paragraph 24 and 33)”;
It would have been obvious to combine the disclosure of Vartanian and the teachings of Wirola at time the invention was made to provide 
Claim 27 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable as obvious in view of United States Patent No.: US8284100 B2 to Vartanian et al. that published on 10/9/12 which is prior to the effective filing date of 3/14/2013 (hereinafter “Vartanian”) in view of International Patent Pub. No.: WO 2011144966 Al to Wirola et al. that published on 11/24/2011 and in view of Nomura and in view of Saitta. 
The primary reference to Vartanian is silent but Nomura teaches “27.    The computer readable storage medium of claim 19, further comprising instructions that cause the computing system to at least:
store the venue map in a database managed by a server in network communication with the tracked computing device. (See Fig. 1 and sever 9 where the server includes a map storage means 13 and that can be corrected by the element 14 and stored on element 9 via a map data correcting means 15; see paragraph 50-59)
It would have been obvious to combine the disclosure of Vartanian and the teachings of Nomura at time the invention was made since Nomura teaches that a mobile device and user can determine if there is an error in the map information.  See block s503.  Then using the mobile device the map can be corrected at a server level.  See block s509.   This may result in a more accurate positioning system for navigation that is cheaper to update using a mobile device and server communication path. See paragraphs 1-11 of Nomura.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3669